TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00418-CV


In re Nicholas Xenos




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R

PER CURIAM
		The trial court's December 2, 2009 Order to Appear and Show Cause setting a
hearing for January 4, 2010 at 9 a.m. on the Motion for Contempt for Violation of the Court Order
is stayed pending further order of this Court.  This order stays only proceedings related to the motion
for contempt and the underlying sanctions order.
		It is so ordered December 31, 2009.


Before Justices Puryear, Pemberton and Waldrop